DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is a response to a preliminary amendment filed on 03/05/2020, wherein claims 1 and 3-8 are amended, claim 10 is cancelled, and claims 11-17 are newly added.  Claims 1-9 and 11-17 are presented for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to Japanese Application No. 2017-176810, filed on September 14, 2017.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 6, 7, 9 and 13-16 recite the term “device(s)”.  Since there are multiple types of devices recited in the claims (i.e. information communicating devices, information processing devices, back-end server), it is unclear whether the term “device(s)” is referring to one of these elements, or to a different element.  The claims are therefore rendered indefinite.
Claims 2-5, 8, 11-12 and 17 are dependent from claims 1, 6 and 7, and therefore contain the same indefinite language.  As a result, they are rejected under the same rationale as claims 1, 6 and 7.
Claims 7, 15 and 16 recite “wherein data received by the information communicating device from the device record information capable of identifying the device”.  Due to the wording, the meaning of this limitation is unclear.  It is also unclear which information communicating device is being referred to by “the information communicating device”.  The claims are therefore rendered indefinite.
Claim 17 is dependent from claim 7.  As a result, it is rejected under the same rationale as claim 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nayak et al. (US 2014/0029411), hereinafter Nayak, in view of Fan et al. (US 2011/0060822), hereinafter Fan, and further in view of Jimenez et al. (US 2017/0251428), hereinafter Jimenez.
Regarding claim 1, Nayak discloses an information communicating device comprising (Nayak, Figs. 1, 4 &5: primary gateway: 
a processor (Nayak, [0049]-[0051]); 
a memory having stored therein computer instructions (Nayak, [0049]-[0050]), 
the instructions causing the processor acting as (Nayak, [0049]-[0051]): 
a communication unit configured to receive data transmitted from a device via a communication network (Nayak, [0048]: primary gateway receives data from a sensor (device)); and 
Nayak, [0033]: primary gateway forwards the data to a server (first information processing device)), 
wherein 
when transmission of the transmission data to the first information processing device fails (Nayak, [0048]: primary gateway detects an interruption in data transmission), the control unit 
identifies a second information processing device to which processing of transmitting the transmission data is assigned (Nayak, [0048]: primary gateway identifies an on-the-fly gateway (second information processing device)), based on 
information relating to disposition of each of one or more second information processing devices that are other information processing devices capable of transmitting the transmission data to the first information processing device, the information being information relating to the second information processing devices (Nayak, [0048]: primary gateway selects an on-the-fly gateway (second information processing device) based on gateway characteristics (information relating to disposition/information relating to the second information processing devices)).
Nayak does not explicitly disclose information representing a priority level determined according to statistical information relating to communication in each of the second information processing devices, and controls the communication unit in such a 
 However, Fan discloses controls the communication unit in such a way as to transfer the transmission data to the identified second information processing device (Fan, [0008], [0035]-[0037]: first gateway selects a second gateway (second information processing device) and transmits management data (transmission data) from the first gateway (communication unit) to the selected second gateway (second information processing device)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Nayak and Fan before him or her before the effective filing date of the claimed invention, to modify a system in which a gateway experiencing interruption in the transmission of sensor data to a server, selects an alternate gateway for the sensor to use for transmitting the data to the server as taught by Nayak, to include enabling the gateway experiencing the connection loss to send data directly to the selected alternate gateway as taught by Fan.  The motivation for doing so would have been to facilitate efficient transmission of the data to the server.
Furthermore, the combination of Nayak and Fan does not explicitly disclose information representing a priority level determined according to statistical information relating to communication in each of the second information processing devices.
However, Jimenez discloses information representing a priority level determined according to statistical information relating to communication in each of the second information processing devices (Jimenez, [0034]-[0035]: an M2M server implemented in a gateway assigns priorities to gateways (second information processing devices) based on capacity, current traffic load, etc. (statistical information)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Nayak, Fan and Jimenez before him or her before the effective filing date of the claimed invention, to modify a system in which a gateway experiencing interruption in data transmission to a server, selects an alternate gateway for the data transmission as taught by Nayak and Fan, to include prioritizing the gateways available for performing the communication based on their current state as taught by Jimenez.  The motivation for doing so would have been to facilitate efficient transmission of the data to the server.
Regarding claim 3, Nayak discloses wherein 
the second information processing device is another information communicating device including a configuration similar to the information communicating device (Nayak, [0041]: on-the-fly gateway (second information processing device) satisfy the required characteristics (i.e. similar configuration) for handing over data transmission), and 
the control unit identifies the second information processing device existing in a vicinity of the information communicating device as the second information processing device to which processing of transmitting the transmission data is assigned, based on information relating to disposition of the second information processing device (Nayak, [0048]).
Regarding claim 4, Nayak discloses wherein the control unit identifies the second information processing device communicable with at least one of the devices Nayak, [0048]: identifying an on-the-fly gateway (second information processing device) within range of the primary gateway and is able to communicate with the sensor (device)).
Regarding claim 9, Nayak discloses an information communicating method comprising 
by an information communicating device (Nayak, Fig. 1, primary gateway): 
receiving data transmitted from a device via a communication network (Nayak, [0033]: primary gateway receives data transmitted from a sensor (device)); and 
generating transmission data including the received data and controlling to transmit the transmission data to a first information processing device being an information processing device (Nayak, [0033]: primary gateway forwards the data to a server (first information processing device) for analysis), 
wherein 
in the controlling, when transmission of the transmission data to the first information processing device fails, identifying the second information processing device to which processing of transmitting the transmission data is assigned (Nayak, [0048]: primary gateway detects an interruption in data transmission and identifies an on-the-fly gateway (second information processing device) to transmit the data), based on 
information relating to disposition of each of one or more second information processing devices that are other information processing devices capable of Nayak, [0048]: selecting an on-the-fly gateway (second information processing device) to transmit the data based on gateway characteristics (information relating to disposition/information relating to the second information processing devices).
Nayak does not explicitly disclose information representing a priority level determined according to statistical information relating to communication in each of the second information processing devices, and transferring the transmission data to the identified second information processing device.
However, Fan discloses transferring the transmission data to the identified second information processing device (Fan, [0008], [0035]-[0037]: first gateway selects a second gateway (second information processing device) and transmits management data (transmission data) from the first gateway (communication unit) to the selected second gateway (second information processing device)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Nayak and Fan before him or her before the effective filing date of the claimed invention, to modify a system in which a gateway experiencing interruption in the transmission of sensor data to a server, selects an alternate gateway for the sensor to use for transmitting the data to the server as taught by Nayak, to include enabling the gateway experiencing the connection loss to send data directly to the selected alternate gateway as taught by Fan.  The motivation for doing so would have been to facilitate efficient transmission of the data to the server.

However, Jimenez discloses information representing a priority level determined according to statistical information relating to communication in each of the second information processing devices (Jimenez, [0034]-[0035]: an M2M server implemented in a gateway assigns priorities to gateways (second information processing devices) based on capacity, current traffic load, etc. (statistical information)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Nayak, Fan and Jimenez before him or her before the effective filing date of the claimed invention, to modify a system in which a gateway experiencing interruption in data transmission to a server, selects an alternate gateway for the data transmission as taught by Nayak and Fan, to include prioritizing the gateways available for performing the communication based on their current state as taught by Jimenez.  The motivation for doing so would have been to facilitate efficient transmission of the data to the server.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nayak in view of Fan and Jimenez, and further in view of Satterlee et al. (US 2008/0046995), hereinafter Satterlee.
Regarding claim 2, Nayak discloses wherein 
the second information processing device is another information communicating device including a configuration similar to the information communicating device Nayak, [0041]: on-the-fly gateway (second information processing device) satisfy the required characteristics (i.e. similar configuration) for handing over data transmission).
Nayak and Fan do not explicitly disclose the priority level is calculated for each of the second information processing devices, based on a communication volume per unit time and a communication frequency per unit time, which are statistical information relating to communication in each of the second information processing devices, in such a way that the second information processing device having a smaller load on communication is prioritized over the second information processing device having a larger load on communication.
However, Jimenez discloses the priority level is calculated for each of the second information processing devices, based on a communication volume per unit time, which are statistical information relating to communication in each of the second information processing devices (Jimenez, [0039]: gateways (second information processing devices are assigned priorities based on bandwidth (communication volume per unit time)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Nayak, Fan and Jimenez before him or her before the effective filing date of the claimed invention, to modify a system in which a gateway experiencing interruption in data transmission to a server, selects an alternate gateway for the data transmission as taught by Nayak and Fan, to include prioritizing the gateways available for performing the communication based on their current state as taught by Jimenez.  The motivation for doing so would have been to facilitate efficient transmission of the data to the server.

However, Satterlee discloses 
priority level is calculated for each of the second information processing devices, based on a communication volume per unit time and a communication frequency per unit time, which are statistical information relating to communication in each of the second information processing devices (Satterlee, [0050], [0055]: access servers (second information processing devices) are prioritized based on server characteristics; [0017]-[0018]: characteristics include bandwidth (communication volume) and number of current users communicatively connected with each access server (communication frequency) over pre-defined time intervals (i.e. per unit of time)), 
in such a way that the second information processing device having a smaller load on communication is prioritized over the second information processing device having a larger load on communication (Satterlee, [0023]: access servers (second information processing devices) with an available bandwidth above a threshold value (smaller load) are prioritized over access servers (second information processing devices) with an available bandwidth below the threshold (larger load)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Nayak, Fan, Jimenez and Satterlee before him or her before the effective filing date of the claimed invention, to modify a system in which a gateway experiencing interruption in data transmission selects an alternate gateway for the data transmission 
Regarding claim 11, Nayak discloses wherein 
the second information processing device is another information communicating device including a configuration similar to the information communicating device (Nayak, [0041]: on-the-fly gateway (second information processing device) satisfy the required characteristics (i.e. similar configuration) for handing over data transmission), and 
the control unit identifies the second information processing device existing in a vicinity of the information communicating device as the second information processing device to which processing of transmitting the transmission data is assigned, based on information relating to disposition of the second information processing device (Nayak, [0048]).

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nayak in view of Fan and Jimenez, and further in view of Teboulle et al. (US 2018/0343083), hereinafter Teboulle.
Regarding claim 5, Nayak does not explicitly disclose wherein, when the communication unit receives the transmission data from another of the second information processing device being an information communicating device including a configuration similar to the information communicating device, the control unit transfers, 
However, Fan discloses wherein, 
when the communication unit receives the transmission data from another of the second information processing device being an information communicating device including a configuration similar to the information communicating device (Fan, [0035]-[0037]: an available gateway (communication unit) receives management data (transmission data) from a gateway (second information processing device) based on capability (i.e. similar configuration)), 
the control unit transfers, when the second information processing device is the second information processing device existing in a vicinity of the information communicating device, the received transmission data to the first information processing device (Fan, [0035]-[0037]: the gateway (second information processing device) and available gateway (control unit) are in the same neighborhood; available gateway (control unit) transmits the management data (transmission data)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Nayak and Fan before him or her before the effective filing date of the claimed invention, to modify a system in which a gateway experiencing interruption in the transmission of sensor data to a server, selects an alternate gateway for the sensor 
Nayak, Fan and Jimenez do not explicitly disclose rejects, when the second information processing device is not the second information processing device existing in a vicinity of the information communicating device, transfer of the received transmission data to the first information processing device.
However, Teboulle discloses rejects, when the second information processing device is not the second information processing device existing in a vicinity of the information communicating device, transfer of the received transmission data to the first information processing device (Teboulle, [0109]: frames (transmission data) from a gateway (second information processing device) not belonging to the same network (vicinity) as another gateway (information communicating device) are rejected).
It would have been obvious to one of ordinary skill in the art, having the teachings of Nayak, Fan, Jimenez and Teboulle before him or her before the effective filing date of the claimed invention, to modify a system in which a gateway experiencing interruption in data transmission selects a neighboring gateway for the data transmission as taught by Nayak, Fan and Jimenez to include enabling a gateway to reject data from another gateway that is not in its network (vicinity) as taught by Teboulle.  The motivation for doing so would have been to improve security and to conserve resources only for gateways belonging to the network.
Regarding claim 12, the limitations have been addressed in the rejection of claim 5.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nayak in view of Fan, Jimenez and Satterlee, further in view of Rudolph et al. (US 2018/0234266), hereinafter Rudolph, further in view of Selvaraj et al. (US 2019/0075043), hereinafter Selvaraj, and further in view of Eisner et al. (US 2007/0165625), hereinafter Eisner.
Regarding claim 6, Nayak as modified by Fan, Jimenez and Satterlee discloses an information communicating system comprising: 
a back-end server being a first information processing device (Nayak, Fig. 1: server); and 
a plurality of the information communicating devices according to claim 2 (Nayak, [0048]: primary gateway and on-the-fly-gateways, as modified by Fan, Jimenez and Satterlee – see rejection of claim 2).
Nayak, Fan, Jimenez and Satterlee do not explicitly disclose wherein the back-end server acquires, from each of the information communicating devices, a list of the devices with which each of the information communicating devices is communicable, and sets, based on the acquired list, two or more of the information communicating devices communicable with the same device as an information communicating device existing in a vicinity, and reports another information communicating device existing in a vicinity to each of the information communicating devices.
However, Rudolph discloses wherein 
Rudolph, Fig. 1: cloud/remote server 105)
acquires, from each of the information communicating devices, a list of the devices with which each of the information communicating devices is communicable, and sets, based on the acquired list, two or more of the information communicating devices as an information communicating device existing in a vicinity (Rudolph, [0131]-[0133]: Server receives metadata (list of devices) describing the end points (devices) connected to each IoT gateway (information communicating device). The metadata (list of devices) is used to classify each IoT gateway (information communicating device) into a cluster (vicinity)). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Nayak, Fan, Jimenez, Satterlee and Rudolph before him or her before the effective filing date of the claimed invention, to modify a system in which a gateway experiencing interruption in the transmission of sensor data to a server, selects an alternate gateway for the data transmission as taught by Nayak, Fan, Jimenez and Satterlee to include enabling the server to collect information regarding the end points connected to each gateway as taught by Rudolph in order to classify the gateways into clusters.  The motivation for doing so would have been to enable an administrator to understand the topography of their IoT landscape (Rudolph, [0080]).
Furthermore, the combination of Nayak, Fan, Jimenez, Satterlee and Rudolph does not explicitly disclose communicable with the same device; reports another information communicating device existing in a vicinity to each of the information communicating devices.
Selvaraj, [0075]: two switches (information communicating devices) connected to the same device are assigned to the same link aggregation group (vicinity)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Nayak, Fan, Jimenez, Satterlee, Rudolph and Selvaraj before him or her before the effective filing date of the claimed invention, to modify a system in which a server collects information about the devices connected to each gateway in order to classify them into clusters/groups as taught by Nayak, Fan, Jimenez, Satterlee and Rudolph, to include assigning gateways communicating with the same devices to the same group as taught by Selvaraj.  The motivation for doing so would have been to provide redundancy (Selvaraj, [0059]).
Furthermore, the combination of Nayak, Fan, Jimenez, Satterlee, Rudolph and Selvaraj does not explicitly disclose reports another information communicating device existing in a vicinity to each of the information communicating devices.
However, Eisner discloses reports another information communicating device existing in a vicinity to each of the information communicating devices (Eisner, [0404]-[0406]: Registration Service informs an existing set of gateways (information communicating devices) when a new gateway (another information communicating device) is added to a BTA network (vicinity)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Nayak, Fan, Jimenez, Satterlee, Rudolph, Selvaraj and Eisner before him Eisner, [0404]).
Regarding claim 7, Nayak as modified by Fan, Jimenez and Satterlee discloses an information communicating system comprising: 
a back-end server being a first information processing device (Nayak, Fig. 1: server); and 
a plurality of the information communicating devices according to claim 2 (Nayak, [0048]: primary gateway and on-the-fly gateways, as modified by Fan, Jimenez and Satterlee – see rejection of claim 2). 
Nayak, Fan, Jimenez and Satterlee do not explicitly disclose wherein data received by the information communicating device from the device record information capable of identifying the device, each of the information communicating devices generates the transmission data including data received from the device and information capable of identifying the information communicating device and transmits the generated transmission data to the back-end server, and the back-end server identifies, based on information capable of identifying the information communication device and information capable of identifying the device being included in the transmission data received from a plurality of the information communicating devices, a plurality of the information communicating devices communicable with the same device, 
However, Rudolph discloses wherein 
data received by the information communicating device from the device record information capable of identifying the device (Rudolph, [0134]: each gateway (information communicating device) collects metadata from its connected devices which identifies the connected devices), 
each of the information communicating devices generates the transmission data including data received from the device and information capable of identifying the information communicating device and transmits the generated transmission data to the back-end server (Rudolph, [0134]: each gateway (information communicating device) collects information identifying its own hardware; [0133], [0146]: the collected information is transmitted to a server), and 
the back-end server (Rudolph, Fig. 1: cloud/remote server 105)
identifies, based on information capable of identifying the information communication device and information capable of identifying the device being included in the transmission data received from a plurality of the information communicating devices, a plurality of the information communicating devices, then sets the identified information communicating device as an information communicating device existing in a vicinity (Rudolph, [0133], [0134], [0146]: each gateway(information communicating device) collects and transmits information identifying connected devices and its own hardware (i.e. identifying the information communicating device) to a server; [0133], [0130]: server classifies the gateways into clusters (i.e. vicinities) based on the collected information).
It would have been obvious to one of ordinary skill in the art, having the teachings of Nayak, Fan, Jimenez, Satterlee and Rudolph before him or her before the effective filing date of the claimed invention, to modify a system in which a gateway experiencing interruption in the transmission of sensor data to a server, selects an alternate gateway for the data transmission as taught by Nayak, Fan, Jimenez and Satterlee, to include enabling the server to collect information regarding the end points connected to each gateway as taught by Rudolph in order to classify the gateways into clusters.  The motivation for doing so would have been to enable an administrator to understand the topography of their IoT landscape (Rudolph, [0080]).
Furthermore, the combination of Nayak, Fan, Jimenez, Satterlee and Rudolph does not explicitly disclose communicable with the same device; reports another information communicating device existing in a vicinity to each of the information communicating devices.
However, Selvaraj discloses a plurality of the information communicating devices communicable with the same device, then sets the identified information communicating device as an information communicating device existing in a vicinity (Selvaraj, [0075]: two switches (information communicating devices) identified as connected to the same device are assigned to the same link aggregation group (vicinity)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Nayak, Fan, Jimenez, Satterlee, Rudolph and Selvaraj before him or her Selvaraj, [0059]).
Furthermore, the combination of Nayak, Fan, Jimenez, Satterlee, Rudolph and Selvaraj does not explicitly disclose reports another information communicating device existing in a vicinity to each of the information communicating devices.
However, Eisner discloses reports another information communicating device existing in a vicinity to each of the information communicating devices (Eisner, [0404]-[0406]: Registration Service informs an existing set of gateways (information communicating devices) when a new gateway (another information communicating device) is added to a BTA network (vicinity)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Nayak, Fan, Jimenez, Satterlee, Rudolph, Selvaraj and Eisner before him or her before the effective filing date of the claimed invention, to modify a system in which a server classifies gateways communicating with the same devices into groups as taught by Nayak, Fan, Jimenez, Satterlee, Rudolph and Selvaraj, to include informing gateways in a network/group when a new gateway is added as taught by Eisner.  The motivation for doing so would have been to enable each gateway to know the set of gateways with which it can interact (Eisner, [0404]).

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nayak in view of Fan and Jimenez, further in view of Rudolph, further in view of Selvaraj, and further in view of Eisner.
Regarding claim 13, Nayak as modified by Fan and Jimenez discloses an information communicating system comprising: 
a back-end server being a first information processing device (Nayak, Fig. 1: server); and 
a plurality of the information communicating devices according to claim 3 (Nayak, [0048]: primary gateway and on-the-fly-gateways, as modified by Fan and Jimenez – see rejection of claim 3).
Nayak, Fan and Jimenez do not explicitly disclose wherein the back-end server acquires, from each of the information communicating devices, a list of the devices with which each of the information communicating devices is communicable, and sets, based on the acquired list, two or more of the information communicating devices communicable with the same device as an information communicating device existing in a vicinity, and reports another information communicating device existing in a vicinity to each of the information communicating devices.
However, Rudolph discloses wherein 
the back-end server (Rudolph, Fig. 1: cloud/remote server 105)
acquires, from each of the information communicating devices, a list of the devices with which each of the information communicating devices is communicable, and sets, based on the acquired list, two or more of the information communicating devices as an information communicating device existing in a vicinity (Rudolph, [0131]-[0133]: Server receives metadata (list of devices) describing the end points (devices) connected to each IoT gateway (information communicating device). The metadata (list of devices) is used to classify each IoT gateway (information communicating device) into a cluster (vicinity)). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Nayak, Fan, Jimenez and Rudolph before him or her before the effective filing date of the claimed invention, to modify a system in which a gateway experiencing interruption in the transmission of sensor data to a server, selects an alternate gateway for the data transmission as taught by Nayak, Fan and Jimenez to include enabling the server to collect information regarding the end points connected to each gateway as taught by Rudolph in order to classify the gateways into clusters.  The motivation for doing so would have been to enable an administrator to understand the topography of their IoT landscape (Rudolph, [0080]).
Furthermore, the combination of Nayak, Fan, Jimenez and Rudolph does not explicitly disclose communicable with the same device; reports another information communicating device existing in a vicinity to each of the information communicating devices.
However, Selvaraj discloses two or more of the information communicating devices communicable with the same device as an information communicating device existing in a vicinity (Selvaraj, [0075]: two switches (information communicating devices) connected to the same device are assigned to the same link aggregation group (vicinity)).
Selvaraj, [0059]).
Furthermore, the combination of Nayak, Fan, Jimenez, Rudolph and Selvaraj does not explicitly disclose reports another information communicating device existing in a vicinity to each of the information communicating devices.
However, Eisner discloses reports another information communicating device existing in a vicinity to each of the information communicating devices (Eisner, [0404]-[0406]: Registration Service informs an existing set of gateways (information communicating devices) when a new gateway (another information communicating device) is added to a BTA network (vicinity)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Nayak, Fan, Jimenez, Rudolph, Selvaraj and Eisner before him or her before the effective filing date of the claimed invention, to modify a system in which a server classifies gateways communicating with the same devices into groups as taught by Nayak, Fan, Jimenez, Rudolph and Selvaraj, to include informing gateways in a network/group when a new gateway is added as taught by Eisner.  The motivation for Eisner, [0404]).
Regarding claim 14, Nayak as modified by Fan and Jimenez discloses an information communicating system comprising: 
a back-end server being a first information processing device (Nayak, Fig. 1: server); and 
a plurality of the information communicating devices according to claim 4 (Nayak, [0048]: primary gateway and on-the-fly-gateways, as modified by Fan and Jimenez – see rejection of claim 4).
Nayak, Fan and Jimenez do not explicitly disclose wherein the back-end server acquires, from each of the information communicating devices, a list of the devices with which each of the information communicating devices is communicable, and sets, based on the acquired list, two or more of the information communicating devices communicable with the same device as an information communicating device existing in a vicinity, and reports another information communicating device existing in a vicinity to each of the information communicating devices.
However, Rudolph discloses wherein 
the back-end server (Rudolph, Fig. 1: cloud/remote server 105)
acquires, from each of the information communicating devices, a list of the devices with which each of the information communicating devices is communicable, and sets, based on the acquired list, two or more of the information communicating devices as an information communicating device existing in a vicinity (Rudolph, [0131]-[0133]: Server receives metadata (list of devices) describing the end points (devices) connected to each IoT gateway (information communicating device). The metadata (list of devices) is used to classify each IoT gateway (information communicating device) into a cluster (vicinity)). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Nayak, Fan, Jimenez and Rudolph before him or her before the effective filing date of the claimed invention, to modify a system in which a gateway experiencing interruption in the transmission of sensor data to a server, selects an alternate gateway for the data transmission as taught by Nayak, Fan and Jimenez to include enabling the server to collect information regarding the end points connected to each gateway as taught by Rudolph in order to classify the gateways into clusters.  The motivation for doing so would have been to enable an administrator to understand the topography of their IoT landscape (Rudolph, [0080]).
Furthermore, the combination of Nayak, Fan, Jimenez and Rudolph does not explicitly disclose communicable with the same device; reports another information communicating device existing in a vicinity to each of the information communicating devices.
However, Selvaraj discloses two or more of the information communicating devices communicable with the same device as an information communicating device existing in a vicinity (Selvaraj, [0075]: two switches (information communicating devices) connected to the same device are assigned to the same link aggregation group (vicinity)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Nayak, Fan, Jimenez, Rudolph and Selvaraj before him or her before the Selvaraj, [0059]).
Furthermore, the combination of Nayak, Fan, Jimenez, Rudolph and Selvaraj does not explicitly disclose reports another information communicating device existing in a vicinity to each of the information communicating devices.
However, Eisner discloses reports another information communicating device existing in a vicinity to each of the information communicating devices (Eisner, [0404]-[0406]: Registration Service informs an existing set of gateways (information communicating devices) when a new gateway (another information communicating device) is added to a BTA network (vicinity)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Nayak, Fan, Jimenez, Rudolph, Selvaraj and Eisner before him or her before the effective filing date of the claimed invention, to modify a system in which a server classifies gateways communicating with the same devices into groups as taught by Nayak, Fan, Jimenez, Rudolph and Selvaraj, to include informing gateways in a network/group when a new gateway is added as taught by Eisner.  The motivation for doing so would have been to enable each gateway to know the set of gateways with which it can interact (Eisner, [0404]
Regarding claim 15, Nayak as modified by Fan and Jimenez discloses an information communicating system comprising: 
a back-end server being a first information processing device (Nayak, Fig. 1: server); and 
a plurality of the information communicating devices according to claim 3 (Nayak, [0048]: primary gateway and on-the-fly gateways, as modified by Fan and Jimenez – see rejection of claim 3). 
Nayak, Fan and Jimenez do not explicitly disclose wherein data received by the information communicating device from the device record information capable of identifying the device, each of the information communicating devices generates the transmission data including data received from the device and information capable of identifying the information communicating device and transmits the generated transmission data to the back-end server, and the back-end server identifies, based on information capable of identifying the information communication device and information capable of identifying the device being included in the transmission data received from a plurality of the information communicating devices, a plurality of the information communicating devices communicable with the same device, then sets the identified information communicating device as an information communicating device existing in a vicinity, and reports another information communicating device existing in a vicinity to each of the information communicating devices.
However, Rudolph discloses wherein 
data received by the information communicating device from the device record information capable of identifying the device (Rudolph, [0134]: each gateway (information communicating device) collects metadata from its connected devices which identifies the connected devices), 
each of the information communicating devices generates the transmission data including data received from the device and information capable of identifying the information communicating device and transmits the generated transmission data to the back-end server (Rudolph, [0134]: each gateway (information communicating device) collects information identifying its own hardware; [0133], [0146]: the collected information is transmitted to a server), and 
the back-end server (Rudolph, Fig. 1: cloud/remote server 105)
identifies, based on information capable of identifying the information communication device and information capable of identifying the device being included in the transmission data received from a plurality of the information communicating devices, a plurality of the information communicating devices, then sets the identified information communicating device as an information communicating device existing in a vicinity (Rudolph, [0133], [0134], [0146]: each gateway(information communicating device) collects and transmits information identifying connected devices and its own hardware (i.e. identifying the information communicating device) to a server; [0133], [0130]: server classifies the gateways into clusters (i.e. vicinities) based on the collected information).
It would have been obvious to one of ordinary skill in the art, having the teachings of Nayak, Fan, Jimenez and Rudolph before him or her before the effective filing date of the claimed invention, to modify a system in which a gateway experiencing interruption in the transmission of sensor data to a server, selects an alternate gateway Rudolph, [0080]).
Furthermore, the combination of Nayak, Fan, Jimenez and Rudolph does not explicitly disclose communicable with the same device; reports another information communicating device existing in a vicinity to each of the information communicating devices.
However, Selvaraj discloses a plurality of the information communicating devices communicable with the same device, then sets the identified information communicating device as an information communicating device existing in a vicinity (Selvaraj, [0075]: two switches (information communicating devices) identified as connected to the same device are assigned to the same link aggregation group (vicinity)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Nayak, Fan, Jimenez, Rudolph and Selvaraj before him or her before the effective filing date of the claimed invention, to modify a system in which a server collects information about the devices connected to each gateway in order to classify them into clusters/groups as taught by Nayak, Fan, Jimenez and Rudolph, to include assigning gateways communicating with the same devices to the same group as taught by Selvaraj.  The motivation for doing so would have been to provide redundancy (Selvaraj, [0059]).

However, Eisner discloses reports another information communicating device existing in a vicinity to each of the information communicating devices (Eisner, [0404]-[0406]: Registration Service informs an existing set of gateways (information communicating devices) when a new gateway (another information communicating device) is added to a BTA network (vicinity)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Nayak, Fan, Jimenez, Rudolph, Selvaraj and Eisner before him or her before the effective filing date of the claimed invention, to modify a system in which a server classifies gateways communicating with the same devices into groups as taught by Nayak, Fan, Jimenez, Rudolph and Selvaraj, to include informing gateways in a network/group when a new gateway is added as taught by Eisner.  The motivation for doing so would have been to enable each gateway to know the set of gateways with which it can interact (Eisner, [0404]).
Regarding claim 16, Nayak as modified by Fan and Jimenez discloses an information communicating system comprising: 
a back-end server being a first information processing device (Nayak, Fig. 1: server); and 
a plurality of the information communicating devices according to claim 4 (Nayak, [0048]: primary gateway and on-the-fly gateways, as modified by Fan and Jimenez – see rejection of claim 4). 

However, Rudolph discloses wherein 
data received by the information communicating device from the device record information capable of identifying the device (Rudolph, [0134]: each gateway (information communicating device) collects metadata from its connected devices which identifies the connected devices), 
each of the information communicating devices generates the transmission data including data received from the device and information capable of identifying the information communicating device and transmits the generated transmission data to the back-end server (Rudolph, [0134]: each gateway (information communicating device) collects information identifying its own hardware; [0133], [0146]: the collected information is transmitted to a server), and 
the back-end server (Rudolph, Fig. 1: cloud/remote server 105)
identifies, based on information capable of identifying the information communication device and information capable of identifying the device being included in the transmission data received from a plurality of the information communicating devices, a plurality of the information communicating devices, then sets the identified information communicating device as an information communicating device existing in a vicinity (Rudolph, [0133], [0134], [0146]: each gateway(information communicating device) collects and transmits information identifying connected devices and its own hardware (i.e. identifying the information communicating device) to a server; [0133], [0130]: server classifies the gateways into clusters (i.e. vicinities) based on the collected information).
It would have been obvious to one of ordinary skill in the art, having the teachings of Nayak, Fan, Jimenez and Rudolph before him or her before the effective filing date of the claimed invention, to modify a system in which a gateway experiencing interruption in the transmission of sensor data to a server, selects an alternate gateway for the data transmission as taught by Nayak, Fan and Jimenez, to include enabling the server to collect information regarding the end points connected to each gateway as taught by Rudolph in order to classify the gateways into clusters.  The motivation for doing so would have been to enable an administrator to understand the topography of their IoT landscape (Rudolph, [0080]).

However, Selvaraj discloses a plurality of the information communicating devices communicable with the same device, then sets the identified information communicating device as an information communicating device existing in a vicinity (Selvaraj, [0075]: two switches (information communicating devices) identified as connected to the same device are assigned to the same link aggregation group (vicinity)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Nayak, Fan, Jimenez, Rudolph and Selvaraj before him or her before the effective filing date of the claimed invention, to modify a system in which a server collects information about the devices connected to each gateway in order to classify them into clusters/groups as taught by Nayak, Fan, Jimenez and Rudolph, to include assigning gateways communicating with the same devices to the same group as taught by Selvaraj.  The motivation for doing so would have been to provide redundancy (Selvaraj, [0059]).
Furthermore, the combination of Nayak, Fan, Jimenez, Rudolph and Selvaraj does not explicitly disclose reports another information communicating device existing in a vicinity to each of the information communicating devices.
However, Eisner discloses reports another information communicating device existing in a vicinity to each of the information communicating devices (Eisner, [0404]-[0406]: Registration Service informs an existing set of gateways (information communicating devices) when a new gateway (another information communicating device) is added to a BTA network (vicinity)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Nayak, Fan, Jimenez, Rudolph, Selvaraj and Eisner before him or her before the effective filing date of the claimed invention, to modify a system in which a server classifies gateways communicating with the same devices into groups as taught by Nayak, Fan, Jimenez, Rudolph and Selvaraj, to include informing gateways in a network/group when a new gateway is added as taught by Eisner.  The motivation for doing so would have been to enable each gateway to know the set of gateways with which it can interact (Eisner, [0404]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Wednesday 9:30 am - 5:30 pm ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
The examiner also requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.

/LESA M KENNEDY/Examiner, Art Unit 2458